Case 1:21-cv-02357-PKC-RLM Document1 Filed 04/28/21 Page 1 of 6 PagelD #: 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

COURT FILE NO.:
ALEXANDER KREMENSHUTSKY
COMPLAINT
Plaintiff,
Vv.
ARS NATIONAL SERVICES, INC. JURY TRIAL DEMANDED
Defendant.

 

 

For this complaint, the Plaintiff ALEXANDER KREMENSHUTSKY, by and through his
attorney, Mikhail Usher, Esq., USHER LAW GROUP, P.C. 2711 Harway Avenue Brooklyn, New York
11214, states as follows:

JURISDICTION

1. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. § 1692k(d),
and pursuant to 28 U.S.C. § 1367 for pendent state law claims.

2. This action arises out of Defendant’s violations of the Fair Debt Collection Practices Act, 15
U.S.C. § 1692 et seq. (“FDCPA”) and the invasions of Plaintiff’s personal privacy by these
Defendants in their efforts to collect a consumer debt.

3. Venue and personal jurisdiction are proper in this District because a substantial part of the
events and omissions giving rise to the claim occurred within this District such as;

a. Defendant’s collection communications were received by Plaintiff in this district;
b. Defendant does or transacts business in this district.

c. Plaintiff resides in this district.
Case 1:21-cv-02357-PKC-RLM Document1 Filed 04/28/21 Page 2 of 6 PagelD #: 2

PARTIES
Plaintiff ALEXANDER KREMENSHUTSKY is a natural person who resides in the County of
Kings, State of New York, and is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).
Defendant ARS NATIONAL SERVICES, INC. (hereinafter “Defendant”) is a collection agency
operating from an address of 270 W 274 Avenue Escondido, CA 92025 and is a “debt collector”
as that term is defined by 15 U.S.C. § 1692a(6).

FACTUALALLEGATIONS

 

Ata time unknown to the Plaintiffs, a personal debt was allegedly incurred by the Plaintiff for a
past due bill that the proposed original creditor in this matter, a personal credit card, thus arising
out of transactions that were primarily for personal, family and household purposes.

At a time, unknown to the Plaintiff, the aforementioned debt (which the Plaintiff disputes was

consigned, placed or otherwise) was transferred to Defendant for collection.

8. Upon information and belief, on or about November 17, 2020, Plaintiff received
correspondence from Defendant ARS with respect to outstanding debt allegedly due by
Plaintiff.

9. Upon receipt of this correspondence, Plaintiff called Defendant ARS to inquire to the debt, and
requested that such alleged debt be verified. Plaintiff was told that ARS does not own the debt
and should seek information from the original creditor despite the fact that the Plaintiff received
correspondence from Defendant ARS.

10. On the same day, Plaintiff called Citibank, the original creditor, as instructed by Defendant, to

inquire about the debt and have it verified. Plaintiff requested information about the debt, what

the debt was for, and who was responsible for the negative credit reporting on Plaintiffs credit
report. Citibank informed Plaintiff that they no longer owned the debt and instructed Plaintiff to

call an alleged debt collection agency, otherwise known as Calvary, for more information.
Case 1:21-cv-02357-PKC-RLM Document1 Filed 04/28/21 Page 3 of 6 PagelD #: 3

11. Plaintiff never received any correspondence from Calvary, and it was unknown to Plaintiff who
Calvary was, therefore, did not call them since Plaintiff never had any contact with Calvary.

12. Plaintiff proceeded to call Defendant ARS again to inquire about the debt, validate the debt, and
request removal of a negative credit reporting. Defendant instructed Plaintiff, yet again, to call
Citibank.

13. Plaintiff was never sent a 30-day Validation notice with respect to the alleged debt, neither from
ARS or Calvary, and the debt was never verified, as requested by Plaintiff. To this date, Plaintiff
is still unsure as to whom owns the debt and who is responsible for the negative credit
reporting.

14, Plaintiff has diligently tried to address the matter and fix the negative reporting on his credit
report despite not knowing what the debt was. Nobody gave plaintiff a straight answer as to
who owned the debt and who was responsible for the negative credit report, and Plaintiff's
credit score continues to suffer due to Defendant’s inability to verify and direct Plaintiff on how
to resolve the matter.

B. Plaintiff suffered Actual Damages

15. The Plaintiff has suffered and continues to suffer actual damages as result of the Defendant's
unlawful conduct.

16. Plaintiff's credit score has taken a negative hit due to the confusion as to who owns the debt, ‘as
Plaintiff has been unable to resolve this matter because the debt cannot be verified, nor can it be
verified as to who to speak to since Plaintiff has been sent back and forth between collectors
and original creditor.

17. Asa direct consequence of the Defendant’s acts, practices and conduct, the Plaintiff suffered and
continues to suffer from humiliation, anger, anxiety, emotional distress, fear, frustration and

embarrassment.
18.

19.

20.

21.

22.

23.

24.

25.

26,

Case 1:21-cv-02357-PKC-RLM Document1 Filed 04/28/21 Page 4 of 6 PagelD #: 4

The Defendants’ conduct was so outrageous in character, and so extreme in degree, as to go
beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable
in a civilized community.

COUNT I
VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692 et seq.

Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though fully
stated herein.

The foregoing acts and omissions of the Defendant constitutes numerous and multiple violations
of the FDCPA including, but not limited to the following:

The Defendants’ conduct violated 15 U.S.C. § 1692(e) in that Defendants falsely, deceptively

and misleadingly made representations in connection with the debt. Defendants failed to inform
Plaintiff of the debt, including but not limited to the origination, owner of the debt, and failed to
validate the debt upon request of the Plaintiff.

The Defendant’s conduct violated 15 U.S.C. § 1692(e)(2) by engaging in unfair practices in
connection with the debt by falsely, deceptively, and by misleading representation of the character,
amount or legal status of the alleged debt.

The Defendant’s conduct violated 15 U.S.C. § 1692(e)(10) by engaging in unfair practices in
connection with the debt by falsely, deceptively, and by misleading the representation to collect a
debt or obtain information about a consumer.

The Defendant’s conduct violated 15 U.S.C. § 1692(f) by engaging in unfair practices in connection
with the debt by using unfair or unconscionable means to collect or attempt to collect any debt.

The Defendant’s conduct violated 15 U.S.C. § 1692(f)(1) by engaging in unfair practices in
connection with the debt by attempting to collect any amount not authorized by the agreement
creating the debt or permitted by law.

The Defendant’s conduct violated 15 U.S.C. § 1692(g) by failing to send the consumer a 30-day
27.

28.

29.

30.

Case 1:21-cv-02357-PKC-RLM Document1 Filed 04/28/21 Page 5 of 6 PagelD #: 5

validation notice within five days of the initial communication.
The Defendant’s conduct violated 15 U.S.C. § 1692(g)(a)(3) by failing to inform the consumer the
right to dispute the debt within 30 days.
The Defendant’s conduct violated 15 U.S.C. § 1692(g)(a)(4) by failing to inform the consumer the
right to have a verification mailed to consumer.
The Defendant’s conduct violated 15 U.S.C. § 1692(g)(b) by failing to cease collection efforts until
the debt was validated. The debt was never validated, and Defendant continued their efforts to
collect debt.

TRIAL BY JURY
Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues so triable. US

Const. amend. 7. Fed. R. Civ. P. 38.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

e foran award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against Defendant and for
Plaintiff;

e for an award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A)
against Defendant and for Plaintiff,

e for an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §
1692k(a)(3) against Defendant and for Plaintiff;

e for such other and further relief as may be just and proper.
Case 1:21-cv-02357-PKC-RLM Document1 Filed 04/28/21 Page 6 of 6 PagelD #: 6

Dated: Brooklyn, New York
April 28, 2021

Respectfully submitted,

/s/ Mikhail Usher.
Mikhail Usher, Esq.
USHER LAW GROUP, PC.
Attorneys for Plaintiff
2711 Harway Avenue
Brooklyn, NY 11214
Telephone: (718) 484-7510
Facsimile: (718) 865-8566
musheresq@gmail.com
